Citation Nr: 0603430	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory loss, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness.

2.  Entitlement to service connection for headaches, 
including as a manifestation of an undiagnosed illness or a 
chronic multi-symptom illness.

3. Entitlement to service connection for joint and muscle 
pain, including as a manifestation of an undiagnosed illness 
or a chronic multi-symptom illness.

4.  Entitlement to an increased rating for achalasia with 
esophageal spasm, currently rated at 30 percent disabling.

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1991.  The veteran's service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
service connection for memory loss, headaches, and joint and 
muscle pain, each claimed as a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness.  The 
RO also denied the veteran's claim for an evaluation in 
excess of 30 percent for service connected achalasia with 
esophageal spasm.  The veteran filed a timely appeal of these 
determinations to the Board. 

In August 2002, the veteran, her mother, and her sister 
testified at a personal hearing before the undersigned 
sitting at the RO.  

When this matter was previously before the Board in September 
2003, the case was remanded for additional development and 
adjudication.  The matter has now been returned to the Board.

The veteran's appeal has been advanced on the Board's docket.  
38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The objective indications and evidence in the record does 
not support a finding that the veteran has memory loss.

3.  The veteran's headaches are attributable to a known 
clinical diagnosis of muscle contraction headaches; there is 
no medical evidence linking this condition to service. 

4.  The veteran's joint and muscle pain is attributable to a 
known clinical diagnosis of degenerative osteoarthritis of 
the hips; there is no medical evidence linking this condition 
to service. 

5.  The veteran's achalasia with esophageal spasm is 
manifested by chest pain approximately two to three times per 
week; the veteran's condition, however, is not manifested by 
severe symptoms including severe stricture of the esophagus 
permitting liquids only, or definite partial obstruction 
shown by x-ray with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.





CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

2.  Muscle contraction headaches were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  Degenerative osteoarthritis of the hips was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

4.  The criteria for an increased rating in excess of 30 
percent for achalasia with esophageal spasm are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.113, Diagnostic Code 7203, 7204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in April 2004, in other 
development letters sent to the veteran over the course of 
her claims, and in a rating decision dated in October 2000, a 
Statement of the Case dated in March 2001, and Supplemental 
Statements of the Case dated in April 2002 and October 2004, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran was 
furnished notice of the types of evidence needed in order to 
substantiate her claim for an increased rating, and was 
generally informed of the types of evidence VA would assist 
her in obtaining.  By way of the laws and regulations 
included in the Statement of the Case and Supplemental 
Statements of the Case, the veteran was also informed of the 
evidence needed to show entitlement to compensation for 
certain disabilities related to an undiagnosed illness.  
Finally, the veteran was informed that relevant evidence 
could consist of medical records, and by way of the letters 
sent to the veteran, VA invited the veteran to send evidence 
in her possession that supported her claims.  

In addition, by way of the aforementioned documents and 
letters, the veteran and her representative were provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claims.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on her behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
only after the initial unfavorable decisions in this case.  
While the notice provided was not given prior to the first RO 
adjudication of the claims, the notice was provided by the RO 
in part in the rating decision, the Statement of the Case, 
and the Supplemental Statements of the Case.  In addition, 
this notice was given well before the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the appellant and her representative have 
had time to consider the content of the notice and respond 
with any additional evidence or information relevant to the 
claims.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, 
including VA and private examinations, and statements 
submitted by the veteran and her representative in support of 
her claims.  In addition, the Board notes that the veteran's 
claims have been previously remanded for additional 
development, including additional VA examinations, and 
additional records in connection with her claims have been 
associated with the veteran's file.  In addition, the veteran 
has had an opportunity to testify at a hearing before the 
undersigned Veteran's Law Judge.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.	Claims for service connection for memory loss, 
headaches and 
joint and muscle pain.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
arthritis, are manifested to a degree of 10 percent within 
one year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's claim of service connection for 
memory loss, headaches, and joint and muscle pain, the 
veteran's service medical records are negative for any 
complaints of or a diagnosis related to such conditions, with 
the exception of retropatellar pain syndrome noted in August 
and October 1987, bilateral leg and knee pain diagnosed as 
tendinitis and shin splints in August 1987, a mild headache 
noted in July 1987, and muscle strain of the right shoulder 
noted in February 1987.  Upon separation from service, the 
veteran's Medical examination and Medical history dated in 
August 1991 noted that the veteran was normal in all 
respects, with the exception of esophageal spasm.  The 
veteran did not indicate any problems with memory loss, 
headaches, or joint and muscle pain at that time.    

After service, the veteran was afforded VA examinations in 
March, June and October 2000, June and July 2003, and 
additional examinations in April 2004.  In March 2000, the 
veteran was evaluated for fibromyalgia.  Symptoms noted by 
the veteran included chronic neck pain, headaches, and memory 
loss, all for the past four or five years, as well as 
bilateral leg pain and low back pain.  Upon examination the 
veteran was found to be asymptomatic and there was no 
decrease in range of motion of the joints.  There was some 
tender points over anterior chest wall, lateral back and 
ankles.  The examiner concluded that the veteran did not meet 
the criteria for a diagnosed of fibromyalgia and recommended 
further testing for her symptoms.  

In June 2000, the veteran was examined in connection with her 
complaints of memory loss.  The examiner stated that the 
veteran's claims file was reviewed and that psychological and 
neuropsychiatric mental status examinations were conducted.  
The veteran indicated that she suffered from headaches, 
episodic joint pains, fatigue, forgetfulness and 
distractibility.  The latter symptoms (forgetfulness and 
distractibility) were noted to have been present for the past 
three years.  The veteran denied problems with getting lost 
or with remembering events and was noted to be able to give a 
relatively detailed and chronologically consistent history of 
both recent and remote events.  Upon examination, the veteran 
was alert, oriented and cooperative.  The veteran reported 
excessive worry, mild sleep disturbance, chronic fatigue, 
mild anhedonia and social withdrawal, and irritability.  The 
veteran denied changes in weight or appetite, and denied 
suicidal ideation.  While mild depression was indicated upon 
testing, the veteran performed reasonably well on tests of 
learning and memory, both verbal and nonverbal.  The examiner 
summed up his findings by stating that the veteran "appears 
to be a woman with probably limited coping skill, who 
currently is faced with several significant life stressors 
[including financial issues, inability to get a job, and a 16 
year old son with major behavioral problems]...The types of 
memory problems she describes appear consistent with those 
often reported by individuals who are suffering from 
significant emotional distress (e.g., depression, anxiety).  
The current test results appear to support both the presence 
of significant emotional distress, as well as a lack of 
significant objective cognitive deficits....It is interesting 
to note that the time frame that she provides for the onset 
and exacerbation of her memory problems appears to closely 
match that in which problems developed with her son."  The 
veteran was diagnosed with adjustment reaction with 
depressive and anxiety features secondary to current  
environmental stress.  

An October 2000 VA examination was also conducted regarding 
possible chronic fatigue syndrome.  The veteran did not 
report for the examination, but the examiner stated that the 
claims file was reviewed.  After noting no evidence of a 
sleeping problem, no significant objective cognitive deficit, 
and indications of memory problems secondary to emotional 
distress, the examiner stated that in his opinion the veteran 
did not meet the criteria for chronic fatigue syndrome.

The veteran was again examined in June and July 2003 in 
connection with her claims.  A hip examination conducted in 
June 2003 noted that the veteran began having pain in her 
hips a few months prior to the examination.  She was noted to 
have started a job that requires prolonged standing and 
walking which appeared to accentuate the tightness and aching 
in her hips.   Upon examination, the veteran's right hip was 
found to be normal with a normal range of motion.  
Examination of the knees revealed normal range of motion and 
no swelling.  X-ray of the hips showed mild degenerative 
osteoarthritis.  Based on the information provided by the 
veteran (indicating no problems prior to the past few 
months), the examiner stated that he did not feel that the 
veteran's hip condition was service-connected.  A subsequent 
x-ray of the veteran's knees showed normal knees bilaterally.  

In July 2003, the veteran was again examined in connection 
with her headaches.  The examiner stated that the veteran's 
claims file was reviewed in connection with the claim.  The 
veteran indicated that she started getting headaches soon 
after she came home from the Gulf War.  The headaches were 
noted to start in the temple bilaterally and move down to the 
back of the head to the neck and shoulders.  They were not 
associated with any photophobia or phonophobia or any other 
visual symptoms or nausea or vomiting.  The veteran stated 
that she gets these two or three times per month and they 
usually last about a day or so.  Upon physical examination, 
the veteran was found to have some tightness of muscles 
around the shoulders and neck.  Otherwise the examiner stated 
that he did not find any abnormality upon general physical 
examination.  The veteran was diagnosed with muscle 
contraction headaches and stated that the veteran's symptoms 
were classic for this type of headache.  The examiner also 
noted that the veteran's headaches were not related to her 
service-connected achalasia with esophageal spasm.  The 
examiner also noted that the veteran had no complaints of 
neck joint pain.  No nexus to service was offered.

Finally, in April 2004, the veteran was again afforded VA 
examinations in connection with her claims.  With respect to 
her joint and muscle claim, the examiner stated that he 
reviewed the veteran's claims file carefully and was unable 
to find any complaints in service regarding the veteran's 
hips.  Her discharge examination was noted to be normal with 
no complaints referable to her hips.  The veteran was noted 
to have degenerative osteoarthritis of the hips, but the 
examiner indicated that the changes noted on x-ray were 
minimal and were more likely to have occurred within the last 
few years rather than to be a residual of anything that 
occurred during her active duty.  The examiner concluded that 
"in my view and opinion, the degenerative osteoarthritis of 
the hips did not have its onset in military service."  

In April 2004, the examiner that conducted the July 2003 
examination provided additional opinion regarding the 
veteran's headache condition.  Specifically, the examiner 
opined that, based on answers provided by the veteran, he was 
of the opinion that the veteran's headaches did not begin in 
service or as a result of any trauma incurred in service. 

Based on the foregoing, with respect to the veteran's 
headaches and joint and muscle pain, specifically hip pain, 
the Board notes that these conditions have been attributed to 
known clinical diagnoses, namely degenerative osteoarthritis 
of the hips and muscle contraction headaches.  Presumptive 
service connection due to service in the Persian Gulf is 
therefore not warranted for these conditions, as they have 
been attributed to known diagnoses.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for these conditions.  The veteran's 
service medical records are negative for diagnoses or 
treatment for such conditions in service.  And there is no 
post-service medical evidence that links this condition to 
service or to a period of active service.  Finally, the 
veteran herself indicated that both her hip condition and 
headaches began after her active duty service.  Consequently, 
service connection on a direct basis for these disorders is 
not warranted.

With respect to the veteran's claim of memory loss, the Board 
observes that the objective indications and evidence in this 
case do not support a finding that the veteran has memory 
loss.  As noted in the June 2000 examination, the veteran was 
able to give a relatively detailed and chronologically 
consistent history of both recent and remote events and the 
veteran performed reasonably well on tests of learning and 
memory, both verbal and nonverbal.  While the examiner 
acknowledged that the veteran described memory problems of 
the type that are consistent with those often reported by 
individuals who are suffering from significant emotional 
distress, her test results showed a lack of significant 
objective cognitive deficits.  No objective signs of any 
memory problems were found and, as noted above, objective 
indications of chronic disability must be shown in order to 
obtain presumptive service connection due to service in the 
Persian Gulf.  In this regard, the Board notes that lay 
persons are competent to report objective signs of illness.  
Objective indications of chronic disability, however, must 
include both "signs," in the medical sense of objective 
evidence perceptible to a physician, and other, non-medical 
indicators that are capable of independent verification.  In 
this case, there are no objective indicators of memory loss 
in the record.  Presumptive service connection due to service 
in the Persian Gulf is therefore not warranted for this 
condition.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for this condition.  The veteran's 
service medical records are negative for memory loss or any 
trauma causing memory loss in service.  And there is no post-
service medical evidence that links this condition to service 
or to a period of active service.  Indeed, the June 2000 
examiner noted that, with respect to the veteran's stated 
symptoms, "it is interesting to note that the time frame 
that she provides for the onset and exacerbation of her 
memory problems appears to closely match that in which 
problems developed with her son" which, it is noted, was 
well after her active military service.  Consequently, 
service connection on a direct basis for these disorders is 
not warranted.

III.  Entitlement to increased rating for achalasia with 
esophageal spasm, currently evaluated as 30 percent 
disabling.
. 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Here, the veteran's achalasia with esophageal spasm is 
currently rated as 30 percent disabling under Diagnostic Code 
7204.  Under Diagnostic Code 7204, a 10 percent evaluation is 
warranted where the disability is considered moderate with 
pulling pain on attempting work or aggravation by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  A 30 percent evaluation is warranted where the 
condition is moderately severe, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  A maximum 50 
percent rating applies if the condition is severe with 
definite partial obstruction shown by x-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage. 

The veteran's condition may also be rated under Diagnostic 
Code 7203 for stricture of the esophagus.  In that case a 30 
percent evaluation is warranted where the veteran's condition 
is considered moderate.   A 50 percent evaluation is 
warranted where the condition is severe permitting liquids 
only.  And a maximum 80 percent evaluation is warranted where 
the condition permits liquids only, with marked impairment of 
general health.

In this case the evidence does not support a higher 
evaluation for the veteran's service-connected achalasia with 
esophageal spasm.  The medical records relevant to the 
veteran's condition consist of a March 2000 VA examination 
and VA treatment records since November 1999.

In March 2000, the VA examiner noted that the veteran has 
chest pain from her esophageal spasm approximately two to 
three times per week which persists until she takes 
medication and either eats or drinks.  During a spasm, the 
veteran feels winded and uncomfortable.  The veteran was 
diagnosed with esophageal spasm, currently with fair control 
on medication.

VA treatment records since November 1999 also contains 
records relevant to the veteran's appeal.  In November 1999 
the veteran reported being on Procardia to an esophageal 
spasm.  The veteran was also seen periodically for complaints 
of gastroesophageal reflux and problems with swallowing.  No 
achalasia was shown but a small hiatal hernia and minimal 
reflux were later noted.  VA examinations dated in June and 
July 2003, noted normal pharyngeal function.  In addition, VA 
treatment records dated from 2003 and 2004 revealed poorly 
controlled gastroesophageal reflux disease, but no achalasia 
or stricture of the esophagus was shown.  

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's achalasia with esophageal spasm 
is not warranted.  As noted above, in order to warrant an 
evaluation in excess of 30 percent, the veteran's condition 
must be severe, permitting liquids only, or with marked 
impairment of general health, and/or with definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  In this case, there is no 
evidence in the record showing that the veteran suffers with 
these severe symptoms.  An evaluation in excess of 30 percent 
disabling is therefore not warranted.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that her disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Service connection for memory loss, including as due to 
an undiagnosed illness, is denied.

2.  Service connection for headaches, including as due to an 
undiagnosed illness, is denied.

3.  Service connection for joint and muscle pain, including 
as due to an undiagnosed illness, is denied.

4.  Entitlement to an increased rating for achalasia with 
esophageal spasm, currently evaluated as 30 percent 
disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


